DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9-17 and 19-22 are pending.
Claims 8 and 18 are cancelled.
Examiner decided to withdraw 101 rejections because applicant’s amendment to the claims overcome the rejections.  
Examiner decided to withdraw 112 rejections because applicant’s amendment to the claims overcome the rejections.  


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Gary L. Montle (Reg. No. 59,221) on March 15, 2022.

The application has been amended as follows: 


(currently amended)	A method for regulating power export from an energy generation system to a utility grid, wherein the energy generation system includes a plurality of power generators; the method comprising the following steps:
	monitoring an actual power exported from the system to the utility grid; 
	providing to each power generator a feedback signal, containing information on the power exported by the system to the utility grid;  
	at each power generator, by means of a respective regulator, using a regulation signal which is provided based at least in part on the feedback signal, 
	wherein the step of providing the regulation signal comprises the following sub-steps:
		a) calculating a total power generated by the power generators;
		b) calculating a power, if any, absorbed by loads electrically coupled to the power generators;
		c) calculating a new value of the regulation signal as a function of a previous value of the regulation signal, a target power exportation value, the calculated power absorbed by the loads, if any, and the total power generated by the power generators; and
		iteratively repeating the sub-steps (a)-(c), whereby each new value of the regulation signal becomes the previous value of the regulation signal at a next iteration. 

(original)	The method of claim 1, wherein the regulation signal limits the power supplied by the power generator, in response to said feedback signal, such that the power exported by the system to the utility grid is maintained at or below a target power exportation limit value.

(original)	The method of claim 1, wherein each regulator is a feed-forward regulator.

(original)	The method of claim 1, wherein the regulator is embedded in an inverter of the relevant power generator.

(previously presented)	 The method of claim 1, further comprising the following step:
	providing to each power generator information on the total power cumulatively generated by all power generators; and
	wherein each regulator provides a control signal to the respective power generator for regulating power generated thereby, based upon the provided information on total power generated by all power generators and upon a target power exportation value, in particular an exportation limit value. 

(original)	The method of claim 5, wherein the control signal is a feed-forward control signal.

(previously presented)	The method of claim 5, wherein the total power cumulatively generated by all power generators is determined at least in part by:
	publishing runtime measures of each power generator on a connectivity network, to which each power generator is connected; and
	at each power generator, collecting runtime measures published by all power generators and calculating aggregated data related to the overall system.

(cancelled)	

(previously presented)	The method of claim 1, wherein the power absorbed by the loads is computed as a difference between the total power generated by the power generators and the power exported from the system to the utility grid.

(previously presented)	The method of claim 1, wherein:
	if the available power from a power generator is lower than a limited power value determined by the regulation signal; and
	the power exported to the utility grid is higher than the target power exportation limit value,
	the new value of the regulation signal of said power generator is calculated as a function of: the actual power output of said power generator, the target power exportation 

(original)	The method of claim 1, comprising the following steps:
	calculating a statistic variable representative of a distribution of the values of the regulation signals of the power generators;
	if the statistic variable is above a threshold value, performing a step of rebalancing the power generated by the power generators.

(original)	The method of claim 11, wherein the statistic variable is selected from the group comprising: variance; standard deviation.

(original)	The method of claim 1, further comprising the steps of:
	checking if at least one fault condition occurs at one of said power generators; 
	if said fault condition occurs, switching the power generator at which the fault; condition occurs in a fallback operating condition.

(original)	The method of claim 13, wherein said at least one fault condition is selected among the group consisting of: the feedback signal is absent; the feedback signal is out of a preset target.

(original)	The method of claim 13, wherein the step of switching in the fallback operating condition is performed if the at least one fault condition persists for a predetermined period of time.

(original)	The method of claim 1, wherein each generator comprises an inverter. 

(original)	The method of claim 1, wherein the system includes one or more of the following:
	a solar energy source comprising at least one photovoltaic panel;
	a wind energy source comprising at least one wind turbine;
	a hydro energy source comprising at least one water source;
	a fuel cell;
	a genset;
	a storage battery.

(cancelled)	

(currently amended)	A method for regulating power export from an energy generation system to a utility grid, wherein the energy generation system includes a plurality of power generators; the method comprising the following steps:
	monitoring an actual power exported from the system to the utility grid; 

	at each power generator, by means of a respective regulator, regulating power generated , using a regulation signal which is provided based at least in part on the feedback signal; 
	calculating a statistic variable representative of a distribution of the values of the regulation signals of the power generators; and
	if the statistic variable is above a threshold value, performing a step of rebalancing the power generated by the power generators.

(new)	The method of claim 19, wherein the regulation signal limits the power supplied by the power generator, in response to said feedback signal, such that the power exported by the system to the utility grid is maintained at or below a target power exportation limit value.

(new)	The method of claim 19, further comprising the following step:
	providing to each power generator for use thereby information on the total power cumulatively generated by all power generators; and
	wherein each regulator provides a control signal to the respective power generator for use thereby, based upon the total power generated by all power generators and upon a target power exportation value, in particular an exportation limit value.

(new)	The method of claim 21, wherein the total power cumulatively generated by all power generators is determined at least in part by:
	publishing runtime measures of each power generator on a connectivity network, to which each power generator is connected; and
	at each power generator, collecting runtime measures published by all power generators and calculating aggregated data related to the overall system.

Examiner’s Statement of Reason for Allowance
Claims 1-7, 9-17 and 19-22 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Shao et al. (USPGPUB 2014/0175887) discloses a systems and methods for regulating the voltage at a point of interconnection of a renewable energy plant, such as a solar plant, with a grid are provided. A voltage signal indicative of the voltage at the point of interconnection can be received and filtered with a high pass filter to generate a filtered error signal. The high pass filter can block components of the voltage signal at a frequency less than a threshold frequency. A reactive power command for the renewable energy plant can be generated based on the filtered error signal, Kurokami et al (USP 6311137) discloses a power generation in a photovoltaic power generation system having a plurality of independently-operating inverters in real time, an information display device receives information indicative of amounts of power generation respectively outputted from the plurality of inverters, calculates the sum of 
Claim 1, monitoring an actual power exported from the system to the utility grid; 
	providing to each power generator a feedback signal, containing information on the power exported by the system to the utility grid;  
	at each power generator, by means of a respective regulator, regulating power generated by the relevant power generator, using a regulation signal which is provided based at least in part on the feedback signal, 
	wherein the step of providing the regulation signal comprises the following sub-steps:
		a) calculating a total power generated by the power generators;
		b) calculating a power, if any, absorbed by loads electrically coupled to the power generators;
		c) calculating a new value of the regulation signal as a function of a previous value of the regulation signal, a target power exportation value, the calculated 
		iteratively repeating the sub-steps (a)-(c), whereby each new value of the regulation signal becomes the previous value of the regulation signal at a next iteration. 
19, monitoring an actual power exported from the system to the utility grid; 
	providing to each power generator a feedback signal containing information on the power exported by the system to the utility grid;  
	at each power generator, by means of a respective regulator, regulating power generated by the relevant power generator, using a regulation signal which is provided based at least in part on the feedback signal; 
	calculating a statistic variable representative of a distribution of the values of the regulation signals of the power generators; and
	if the statistic variable is above a threshold value, performing a step of rebalancing the power generated by the power generators.

in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119